—Appeal from an order of the Family Court, Ontario County (William F. Kocher, J.), entered February 11, 2009 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition.
Now, upon reading and filing the stipulation of discontinuance signed by petitioner on January 13, 2010, the attorneys for the parties on January 21 and 22, 2010, and the Law Guardian on January 22, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Carni, Pine and Gorski, JJ.